DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (JPH08257539A) in view of Noriharu et al. (JPS5662596A) and further in view of Chastain (Clemson Extension, 2008).



    PNG
    media_image1.png
    574
    858
    media_image1.png
    Greyscale
a) loading a treatment unit (e.g. storage unit 1) with organic material (e.g. organic waste M) to be treated [Paragraph 0002];
b) covering the organic material to be treated with an odor emission-reducing [Paragraph 0012] first membrane (sheet material 21);
c) wherein Fujiwara’s treatment necessarily causes aerobic treatment of the organic material by actively supplying air to the organic material and the supplied air flowing through said organic material via contacting the organic material with atmospheric air during the turning over process [Fig. 1];
d) turning over the organic material using a turning-over device (agitator 6) connected to rail (2), wherein the organic material is mixed [Paragraph 0006], (wherein the active supply of air is optional); and
e) continuing the supply of air according to step c via agitation at regular intervals [Paragraph 0015], 
wherein the turning-over device (agitator 6) is used for the turning over, is moved along the longitudinal in the direction of arrows (a)-(b) [Paragraph 0006] of the treatment unit (1) and thereby turns over the organic material by means of a turning-over roller (4A sprocket rotated with respect to the transmission means 4) [Paragraph 0003],


Fujiwara does not explicitly disclose a second membrane as claimed.


    PNG
    media_image2.png
    392
    683
    media_image2.png
    Greyscale
Noriharu et al. is directed to a fermentation tank for composting organic material comprising a moving pair of covers on for the fermenting tank [Abstract].

Norhiharu et al. disclose a turning device (8) having a membrane laying apparatus which lays a second membrane (16a or 16b) on the turned-over organic material [Fig. 1].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second membrane to the turned-over organic material as described by Noriharu via Fujiwara’s membrane-laying device. One of ordinary skill in the art would have been motivated to do so in order to keep the upper part of the organic material treatment tank always covered so that odorous gas cannot be dispersed into the air [Noriharu, Abstract]. Since the inside of the treatment unit is always closed via a two-membrane laying apparatus, it is possible to prevent emission of exhaust gas into interior buildings and it may be possible to make the treatment tank an outdoor facility thereby reducing costs and allowing for the utilization of solar heat [Noriharu, last page].

Fujiwara and Norhiharu both describe their covering material as a “sheet material” for preventing odors [Fujiwara, Paragraph 0012] and a flat sheet [Norhiharu, Paragraph 0002] covering the material so that the odorous gas cannot be dispersed into the air [Noriharu, Abstract]. The references do not explicitly describe the sheet/cover material as a moisture-permeable membrane and/or an air-permeable membrane.

Chastain describes the types of manure storage covers that are available and the expected odor reduction [Page 1; Objectives]. The types of covers include permeable covers [Page 3] and impermeable covers [Page 5]. Because one of skill in the art would not expect Chastain’s teaching of an inflated dome to describe the sheet material described by Fujiwara or Noriharu (the references do not describe a blower), the only impermeable cover described is a HDPE or PVC cover sheet [Page 5].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an air or moisture permeable covering in the methods described by Fujiwara or Noriharu because this allows rainwater to pass through the permeable cover, preventing it from ponding on the surface. Additionally, gas will not build up beneath a permeable cover and therefore a vent is not needed [Page 3, First Paragraph]. One of ordinary skill in the art would have been motivated to utilize a water and/or air permeable membrane such as those described by Chastain to avoid water pooling and venting as required with impermeable covers. Additionally, permeable membranes exhibit lower capital costs [Page 7, Table 2]

In regard to claim 2, Fujiwara et al. disclose a method wherein the first membrane (sheet material 21) is wound up during the turning over by the membrane holding apparatus (sheet material 

In regard to claim 3, Noriharu et al. disclose a method wherein the second membrane (16b) is unwound during the turning over by the membrane laying apparatus (8) arranged on the side following in the direction of movement on the turning-over device (11) by the membrane laying device (8), wherein the flat sheet is wound on the shaft in the take-up direction [Page 3, middle of page]

In regard to claim 4, Fujiwara et al. disclose a method wherein the organic material is decomposed (e.g. composted) [Paragraph 0004] in which odors are prevented from diffusing to the outside and odor pests are prevented [Paragraph 0007].

In regard to claim 5, Fujiwara et al. disclose during a step b) covering the organic material to be treated with an odor emission-reducing [Paragraph 0012] first membrane (sheet material 21) and turning over the organic material using a turning-over device (agitator 6) connected to rail (2), wherein the organic material is mixed [Paragraph 0006].

In regard to claim 6, Fujiwara et al. disclose a method, wherein after completion of the aerobic treatment operation (e.g. once work is completed), a further turning over of the organic material takes place by means of the turning-over device (agitator 6), in which the membrane lying on the organic material is held by the membrane holding apparatus and reciprocated from the stop position [Paragraph 0015].

Response to Arguments


Applicant argues (Pg. 10) the prior art references do not disclose the membrane of the present invention is further defined to be moisture and/or air permeable. In view of Applicant’s amendments, a new ground of rejection is presented above demonstrating the obviousness of this feature. Chastain describes the types of manure storage covers that are available and the expected odor reduction [Page 1; Objectives]. 

Applicant argues (Pg. 10) Fujiwara appears to disclose a foil which is not permeable. This argument is not persuasive. The Fujiwara reference does not recite the term “foil”. The term recited in the original Japanese language publication to describe the covering 21 is “てシート材” which translates to “sheet material”.

Applicant argues (Pg. 10) one of skill in the art would not utilize a permeable cover in the Fujiwara process because if cover 21 was permeable, a controlled retraction of air from the tank would not be possible as some of the air would uncontrollably diffuse through a permeable foil. This argument is not persuasive. Control parameters are not explicitly described by Fujiwara and thus would not lead one of ordinary skill in the art away from the use of a permeable membrane
In response to applicant's argument (Pg. 11) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using water condensing on the inner side of the membrane to bind odor) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         November 10, 2021